Citation Nr: 1602840	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO. 14-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965 and from January 1966 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in August 2014, and a transcript of that hearing is of record.  The Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his May 2014 VA Form 9.  He clarified, via his representative, in a June 2015 Report of General of Information, that he preferred a video conference hearing.  The Veteran was scheduled for a video conference hearing in August 2015, but he canceled the hearing.   As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran claimed entitlement to service connection for bilateral hearing loss and tinnitus in June 2011.  The Board first notes that the medical evidence of record shows that the Veteran has bilateral hearing loss disability.  In addition, the Board notes that in-service acoustic trauma has been conceded due to the Veteran's service occupational specialty of Air Operations Specialist.  The sole issue remaining before the Board is whether the Veteran's current disability is etiologically related to his active service.

The Veteran was afforded a VA examination in February 2012.  The examiner reviewed the Veteran's service treatment records (STRs) and noted that his hearing was within normal limits in both ears at enlistment, and was again within normal limits upon testing in 1964 and 1966.  The examiner noted that testing performed in 1969 and 1970, however, documented a moderate decline at 6000 Hz in the left ear only.  The examiner stated that, by the Veteran's own report, he had led a quiet lifestyle without significant noise exposure since separating from service.  The examiner concluded that the Veteran's hearing loss in the left ear only was at least as likely as not related to his noise exposure in service.  Thus, in a February 2012 rating decision, the RO granted service connection for the Veteran's left ear hearing loss disability, but denied service connection for his right ear hearing loss disability.

The Veteran filed a notice of disagreement in May 2012, and the RO sought clarification from the examiner as to whether the Veteran's right ear hearing loss disability was etiologically related to service.  In its request for a supplemental opinion, the RO specifically noted that both ears had the same history of noise exposure, and that the examiner had linked bilateral tinnitus to service.

The examiner issued an addendum opinion in March 2014, stating that there was no documented hearing loss as to the Veteran's right ear at the time of separation from service, and there was no other evidence suggesting the hearing loss was military-related.  The examiner concluded that the Veteran's right ear hearing loss disability was less likely than not incurred in or caused by the Veteran's service.

The Veteran was subsequently afforded a hearing before a DRO in August 2014.  At the hearing, the Veteran testified that he first began experiencing noticeable hearing loss in his right ear within three or four months of his discharge from service.  The Veteran testified that none of his post-service employers had required any hearing tests, and that he had chosen to "just live with it" prior to seeking treatment in June 2011.

The Board first notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 213 (2007).

In this case, the Veteran is competent to report the approximate date that he first began experiencing right ear hearing loss.  The Board has found no contradictory testimony in the record, and finds the Veteran's statements credible.  Because the Veteran's testimony as to the onset of his right ear hearing loss shortly after discharge was not available to the February 2012 examiner, the Board finds that a remand for an additional VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously conducted an examination or proffered an opinion in this case, to determine the nature and etiology of his right ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability is etiologically related to the Veteran's active service.

In providing this opinion, the examiner must address the Veteran's competent statements to the effect that he began experiencing noticeable hearing loss of the right ear within three to four months of separation from service.  The examiner should assume such statements are credible for purposes of the requested opinion.

The examiner must provide the rationale for his or her proffered opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


